Citation Nr: 0827405	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  06-35 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code.     


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 




INTRODUCTION

The appellant in this matter is the son of a veteran who 
served in the United States Army from October 1965 to October 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2005 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.

In a letter from the appellant to the RO, received in April 
2007, the appellant requested a hearing at a local VA office 
before a member of the Board.  A letter from the RO to the 
appellant, dated in April 2008, shows that at that time, the 
RO had scheduled the appellant for a hearing before the 
Traveling Section of the Board in June 2008.  A notation on 
the letter reflects that the appellant failed to show.


FINDING OF FACT

Prior to promulgation of a decision by the Board, the 
appellant withdrew his appeal with regard to the issue of 
eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.   


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
appellant for the issue of eligibility for DEA benefits under 
Chapter 35, Title 38, United States Code, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).

By a decision letter, dated in December 2005, the RO denied 
the appellant's claim for DEA benefits under Chapter 35, 
Title 38, United States Code, on the basis that he was not 
eligible for such benefits.  The appellant perfected an 
appeal in October 2006 as to this issue.  However, in a 
statement in support of claim (VA Form 21-4138), which was 
received by the Board in July 2008, the appellant's 
representative, the American Legion, stated that it was the 
appellant's request to withdraw his appeal as to the issue of 
eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code.  

In light of the above, the Board recognizes that prior to the 
promulgation of a decision by the Board, the appellant 
indicated that he wished to withdraw his appeal.  As a 
result, no allegation of error of fact or law remains before 
the Board for consideration with regard to the issue of 
eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code.  Hence, the Board finds that the 
appellant has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of eligibility for DEA benefits 
under Chapter 35, Title 38, United States Code, and it is 
dismissed.





ORDER

The claim of eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is dismissed.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


